Citation Nr: 1121832	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-14 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to improved pension benefits, including special monthly pension.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Appellant served on active duty for training from June 1975 to December 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) at the Regional Office (RO) in St. Paul, Minnesota.


FINDING OF FACT

The Appellant did not have active military service during a period of war.


CONCLUSION OF LAW

The Appellant's military service does not meet threshold service eligibility requirements for VA improved pension benefits.  38 U.S.C.A. §§ 101(2), 1521(a), (j) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2(f), 3.3(a)(3), 3.351 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The Board finds that the law, and not the evidence, is dispositive in this case.  Resolution of the appeal depends on interpretation of the statutes and regulations defining qualifying military service.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (indicating the VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (providing that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation).  Therefore, the Board finds that no further action is necessary under the VCAA in this case and that the case is ready for appellate review.

Pertinent Laws and Regulations

The period of war for the Vietnam Era is the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period, and the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f) (2010).  

Improved pension is a benefit payable by VA to veterans of a period or periods of war because of nonservice-connected disability or age.  38 C.F.R. § 3.3(a)(3) (2010).  The qualifying periods of war for this benefit are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era and the Persian Gulf War.  Id. 

Basic entitlement exists if a veteran:

(i) Served in the active military, naval or air service for 90 days or more during a period of war (38 U.S.C. 1521(j)); or 

(ii) Served in the active military, naval or air service during a period of war and was discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability (38 U.S.C. 1521(j)); or 

(iii) Served in the active military, naval or air service for a period of 90 consecutive days or more and such period began or ended during a period of war (38 U.S.C. 1521(j)); or 

(iv) Served in the active military, naval or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war (38 U.S.C. 1521(j)); and 

(v) Meets the net worth requirements under § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in § 3.23; and 

(vi)(A) Is age 65 or older; or 

(B) Is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.

38 C.F.R. § 3.3(a)(3) (2010).

Analysis

The Appellant contends that she is entitled to pension benefits because she is permanently and totally mentally disabled as demonstrated by her receipt of social security disability benefits since 1988.  

The Appellant's DD Form 214 shows she served on a period of active duty for training from June 1975 to December 1975.  As the Vietnam Era was from August 5, 1964 to May 7, 1975 for persons who served stateside, the Appellant's service was not during a period of war.  Accordingly, the Appellant does not meet the service requirements, and the appeal must be denied as a matter of law.  









ORDER

Entitlement to improved pension benefits, including special monthly pension is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


